Name: Decision of the EEA Joint Committee No 85/97 of 12 November 1997 amending Annex XV (State aid) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  economic policy;  competition;  mechanical engineering
 Date Published: 1998-06-04

 4.6.1998 EN Official Journal of the European Communities L 160/44 DECISION OF THE EEA JOINT COMMITTEE No 85/97 of 12 November 1997 amending Annex XV (State aid) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XV to the Agreement was last amended by Decision of the EEA Joint Committee No 58/96 (1); Whereas Council Regulation (EC) No 3094/95 of 22 December 1995 on aid to shipbuilding (2), as amended by Regulation (EC) No 1904/96 (3), incorporating the Community's obligations under the OECD Agreement respecting normal competitive conditions in the commercial shipbuilding and repair industry, is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 1 b (Council Directive 90/684/EEC) of Annex XV to the Agreement: 1c. 395 R 3094: Council Regulation (EC) No 3094/95 of 22 December 1995 on aid to shipbuilding (OJ L 332, 30.12.1995, p. 1), as amended by:  396 R 1904: Council Regulation (EC) No 1904/96 of 27 September 1996 amending Regulation (EC) No 3094/95 on aid to shipbuilding (OJ L 251, 3.10.1996, p. 5). The provisions of the Regulation shall for the purposes of the present Agreement, be read with the following adaptations: (a) Article 92 of the Treaty  shall read Article 61 of the EEA Agreement ; (b) Article 93 of the Treaty  shall read Article 62 of the EEA Agreement ; (c) in Article 7(1) and 7(2) the term compatible with the common market  shall read compatible with the functioning of this Agreement ; (d) in Article 7(1) the second sentence shall not apply, (e) in Article 7(2) the second sentence shall not apply, (f) Article 7(3) shall not apply. Article 2 The texts of Regulation (EC) No 3094/95 of 22 December 1995 on aid to shipbuilding and Regulation (EC) No 1904/96 of 27 September 1996 amending that regulation, in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision are authentic. Article 3 This Decision shall enter into force on 13 November 1997 provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA supplement to, the Official Journal of the European Communities. Done at Brussels, 12 November 1997. For the EEA Joint Committee The President E. BULL (1) OJ L 182, 10. 7. 1997, p. 28. (2) OJ L 332, 30. 12. 1995, p. 1. (3) OJ L 251, 3. 10. 1996, p. 5.